 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (the “Agreement”), dated September 6, 2013, is
entered into by and between Grandview Capital Partners, Inc. (“Grandview”) and
The Grilled Cheese Truck, Inc. (formerly Trig Acquisition 1, Inc.) (the
“Company” and together with Grandview, each a “Party” and collectively, the
“Parties”).

 

WHEREAS, the Parties entered into an Placement Agency Agreement, dated May 29,
2013 (the “Placement Agreement”), whereby Grandview was to provide certain
placement agent services to the Company; and

 

WHEREAS, Grandview and the Company now desire to terminate the Placement
Agreement on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, and intending to be
bound hereby, the Parties hereby agree as follows:

 

1.          Incorporation of Recitals. The above recitals are incorporated
herein by reference as operative and integral premises and parts of this
Agreement.

 

2.          Agreement to Terminate the Advisory Agreement.

 

Pursuant to Section 11 of the Placement Agreement, the Parties hereby mutually
agree to terminate the Placement Agreement, as of the date of this Agreement,
provided however, that the Company agrees that the provisions relating to the
payment of fees (including but not limited to the tail fees specified in Section
7 of the Agreement relating to any entities or individuals Grandview introduced
to the Company prior to the execution of this Agreement), expenses, rights of
first refusal, confidentiality, indemnification and contribution shall survive
such termination.

 

3.          Construction. Any controversy regarding the construction of this
Agreement shall be decided neutrally, in light of its conciliatory purpose, and
without regard to the events of authorship or negotiation.

 

4.          Binding Effect. This Agreement is binding upon and inures to the
benefit of the Parties hereto and their respective successors and assigns.

 

5.          Governing Law. Both this Agreement and the transactions contemplated
hereby shall be governed as to validity, interpretation, construction, effect,
and in all other respects by the laws of the State of New York, without regard
to the conflicts of laws principles thereof.

 

6.          Severability. If any term or provision of this Agreement or the
performance thereof shall be invalid or unenforceable to any extent, such
invalidity or unenforceability shall not affect or render invalid or
unenforceable any other provision of this Agreement and this Agreement shall be
valid and enforced to the fullest extent permitted by law.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Agreement is made and entered into as of the date first
set forth above. 

 

  GRANDVIEW CAPITAL PARTNERS, INC.           By: /s/ Peter Goldstein       Name:
Peter Goldstein       Title: President  

 

  THE GRILLED CHEESE TRUCK, INC.   (formerly Trig Acquisition 1, Inc.)          
By: /s/ David Danhi       Name: David Danhi       Title: Chief Executive Officer
 

 

 

